         Case 1:17-cr-00548-PAC Document 289 Filed 01/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       January 30, 2020
Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter in response to the defense’s letter (the
“Defense Letter”), dated January 29, 2020, in which the defendant asks that the Court direct the
Government to (1) identify the specific language in the defendant’s prison notebooks (the “MCC
Notebooks”) and “Malware of the Mind” article (the “Malware Article”) that the Government
argues is national defense information for purposes of Count Four; and (2) describe the method by
which the Government will present this information to the jury. With respect to the defense’s first
request, the Government has provided the specific language to both the defense and the Court on
multiple occasions, including in the Government’s bill of particulars, dated April 29, 2019, and
the Government’s Classified Information Procedures Act (“CIPA”) Section 10 notice, dated July
29, 2019. As for the form in which the Government intends to introduce that national defense
information into evidence at trial, the Government already has proposed CIPA Section 6(c)
substitutions for the national defense information in Government Exhibits 801, 806, and 809,
which are the MCC Notebooks and Malware Article. Those exhibits will be publicly available in
their substituted form.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:                /s/
                                                       David W. Denton, Jr.
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
                                                       Assistant United States Attorneys
                                                       Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
